DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2021 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a signal processing unit in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites that “a cured material from a curing operation of the second sealing resin has a regular reflectance of 3% or less.” Similarly, claim 3 recites that “a cured material from a curing operation of the second sealing resin has a diffuse reflectance of 30% or less” and claim 4 recites that “a cured material from a curing operation of the second sealing resin has a diffuse reflectance of 10% or less.” However, this limitation is unclear as it recites functional language without providing a discernable boundary on what element/structure of the sealing resin performs the function. Specifically, it is unclear if a specific material/structure/element must be present in the sealing resin to provide the required reflectance. It is unclear whether the claimed reflectance results from the curing process, the composition, some additional components within the resin, the surface roughness, the particle size, etc., and, thus, all means of achieving the claimed function are encompassed by the claim and the structure is unclear. As such, the metes and bounds of the claim cannot be discerned and the claim is unclear. See Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc) (“Further, without reciting the particular structure, materials or steps that accomplish the 
For the purposes of examination, any sealing resin having the components detailed in claim 1 will be interpreted as meeting the claimed reflectance of dependent claims 2-4.
Claim limitation “signal processing unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claim 19 recites “a signal processing unit” which invokes 35 U.S.C. 112(f) as detailed above. However, the specification is silent to any structure required to meet the functional limitations of the signal processing unit. To be clear, the specification merely recites a signal processing unit that performs the functions in, e.g. Paragraphs 0027 and 0092, without reciting any possible structure for the signal processing unit.
Moreover, at best, the signal processing unit would be a general purpose computer, and the specification fails to provide any specific algorithm for achieving the function. However, to claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239. In this instance, the structure corresponding to a 35 U.S.C. 112(f) claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999). The corresponding structure is not simply a general purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. Thus, the specification must sufficiently Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1241 (MPEP 2181.II.B).
Accordingly, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the specification discloses no corresponding algorithm associated with a computer or microprocessor. Aristocrat, 521 F.3d at 1337-38, 86 USPQ2d at 1242. Since the claimed “signal processing unit” invokes 35 U.S.C. 112(f) as detailed above and the specification is silent as to any structure for the “signal processing unit” other than potentially a general purpose computer, claim 19 is therefore indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-9, 11-14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luan (U.S. PG-Pub No. 2012/0105713) in view of Kageyama (U.S. PG-Pub No. 2012/0283375).
Regarding claim 1, Luan teaches an imaging apparatus, comprising:
a substrate (206) having an imaging device (224), wherein the imaging device is in contact with the substrate (See e.g. Fig. 2; Paragraphs 0034-0036);
a frame fixed (204) on the substrate (206), wherein a first surface of the frame (bottom surface of 204) faces the substrate (See e.g. Fig. 2; Paragraphs 0034-0036);
a first sealing resin (222) (See e.g. Fig. 2; Paragraph 0035);
a second sealing resin (218) (See e.g. Fig. 2; Paragraph 0035);
a unit (202) including a lens (212) (See e.g. Fig. 2; Paragraph 0034),
wherein a specific surface of the unit (bottom surface of 210) is joined to a second surface of the frame (top surface of 204) by the first sealing resin (222) (See e.g. Fig. 2; Paragraphs 0034-0035),

the second surface of the frame faces away from the substrate (See e.g. Fig. 2; Paragraphs 0034-0036), and
the unit (202) is different from the imaging device (224) (See e.g. Fig. 2; Paragraphs 0034-0036); and
a seal glass (216) (See e.g. Fig. 2; Paragraphs 0034-0035), wherein
the seal glass (216) is bonded to the second surface of the frame (top surface of 204) by the second sealing resin (218) to provide a structure that encapsulates the imaging device (See e.g. Fig. 2; Paragraphs 0034-0035),
the seal glass faces the specific surface of the unit (See e.g. Fig. 2; Paragraphs 0034-0035), and
the unit is placed outside a region enclosed by the substrate, the frame, and the seal glass (See e.g. Fig. 2; Paragraphs 0034-0035).
Luan fails to explicitly disclose that a composition of the sealing resin includes a combination of a flat filler and a particulate filler, the flat filler comprises mica, and the particulate filler comprises at least one of barium titanate (BaTiO3), zirconia (ZrO2), zinc oxide (ZnO), ITO, yttrium oxide (Y2O3), cerium oxide (CeO2), tin oxide (SnO2), or copper oxide (CuO).
However, Kageyama teaches a sealing resin (“resin composition …used as a sealing material”, [0100], lines 1-3), wherein a composition of the sealing resin (composition of the “resin composition …used as a sealing material”) includes a combination (“more kinds of inorganic fillers may be used in combination”, [0077], line 15) of a flat filler (“inorganic filler … such as mica powder”, [0077], line 7) and a particulate filler (“inorganic filler … such as barium titanate”, [0077], line 9), wherein the flat filler  comprises mica (“inorganic filler … such as mica powder”, [0077], line 7), and  the particulate filler comprises at least one of barium titanate (BaTiO3), zirconia (ZrO2), zinc oxide (ZnO), ITO, yttrium oxide 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan such that a composition of the sealing resin includes a combination of a flat filler and a particulate filler, wherein the flat filler comprises mica, and  the particulate filler comprises at least one of barium titanate (BaTiO3), zirconia (ZrO2), zinc oxide (ZnO), ITO, yttrium oxide (Y2O3), cerium oxide (CeO2), tin oxide (SnO2), or copper oxide (CuO) as taught by Kageyama; since it would advantageously improve the resistance to moisture permeability of the cured product and to prevent the cissing during film processing ([0077], lines 3-6). One having ordinary skill in the art would have select the combination of mica and barium titanate for its known properties, since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). See MPEP § 2144.07.
Regarding claim 2, Luan in view of Kageyama teaches the imaging apparatus according to claim 1, as above.
Kageyama further teaches that a cured material from a curing operation of the second sealing resin has a regular reflectance of 3% or less (Paragraph 0077).
Specifically, Kageyama teaches a second sealing resin made of the same materials of the claimed invention and “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan such that a composition of the sealing resin includes a combination of a flat filler and a particulate filler, wherein the flat filler comprises mica, and  the particulate filler comprises at least one of barium titanate (BaTiO3), zirconia (ZrO2), zinc oxide (ZnO), ITO, yttrium oxide (Y2O3), cerium oxide (CeO2), tin oxide (SnO2), or copper oxide (CuO) as taught by Kageyama; since it would advantageously improve the resistance to moisture permeability of the cured product and to prevent the cissing during film processing ([0077], lines 3-6). One having ordinary skill in the art would have select the combination of mica and barium titanate for its known properties, since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). See MPEP § 2144.07.
Regarding claim 3, Luan in view of Kageyama teaches the imaging apparatus according to claim 1, as above.
Kageyama further teaches that a cured material from a curing operation of the second sealing resin has a diffuse reflectance of 30% or less (Paragraph 0077).
Specifically, Kageyama teaches a second sealing resin made of the same materials of the claimed invention and “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan such that a composition of the sealing resin includes a combination of a flat filler and a particulate filler, wherein the flat filler comprises mica, and  the particulate filler comprises at least one of barium titanate (BaTiO3), zirconia (ZrO2), zinc oxide (ZnO), ITO, yttrium oxide (Y2O3), cerium oxide (CeO2), tin oxide (SnO2), or copper oxide (CuO) as taught by Kageyama; since it would advantageously improve the resistance to moisture permeability of the cured product and to prevent the cissing during film processing ([0077], lines 3-6). One having ordinary skill in the art would have select the combination of mica and barium titanate for its known properties, since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). See MPEP § 2144.07.
Regarding claim 4, Luan in view of Kageyama teaches the imaging apparatus according to claim 1, as above.
Kageyama further teaches that a cured material from a curing operation of the second sealing resin has a diffuse reflectance of 10% or less (Paragraph 0077).
Specifically, Kageyama teaches a second sealing resin made of the same materials of the claimed invention and “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan such that a composition of the sealing resin includes a combination of a flat filler and a particulate filler, wherein the flat filler comprises mica, and  the particulate filler comprises at least one of barium titanate (BaTiO3), zirconia (ZrO2), zinc oxide (ZnO), ITO, yttrium oxide (Y2O3), cerium oxide (CeO2), tin oxide (SnO2), or copper oxide (CuO) as taught by Kageyama; since it would advantageously improve the resistance to moisture permeability of the cured product and to prevent the cissing during film processing ([0077], lines 3-6). One having ordinary skill in the art would have select the combination of mica and barium titanate for its known properties, since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). See MPEP § 2144.07.
Regarding claim 8, Luan in view of Kageyama teaches the imaging apparatus according to claim 1, as above.
Kageyama further teaches that the flat filler has an average particle size in a range from 0.1 to 100 μm (Paragraphs 0079-0080).
Kageyama teaches this range on particle sizes “to avoid damage on an OLED (organic light emitting diode) device” and “to allow expression of resistance to moisture permeability” (Paragraph 0079) and to improve the resistance to moisture permeability of the cured product and to prevent the cissing during film processing ([0077], lines 3-6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan with the fillers having the In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 9, Luan in view of Kageyama teaches the imaging apparatus according to claim 1, as above.
Kageyama further teaches that the flat filler has an average particle size in a range from 1 to 10 μm (Paragraphs 0079-0080).
Kageyama teaches this range on particle sizes “to avoid damage on an OLED (organic light emitting diode) device” and “to allow expression of resistance to moisture permeability” (Paragraph 0079) and to improve the resistance to moisture permeability of the cured product and to prevent the cissing during film processing ([0077], lines 3-6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan with the fillers having the particle size taught by Kageyama “to avoid damage on an OLED (organic light emitting diode) device” and “to allow expression of resistance to moisture permeability” (Paragraph 0079) and to improve the resistance to moisture permeability of the cured product and to prevent the cissing during film processing, as in Kageyama (Paragraphs 0077 and 0079), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held  In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 11, Luan in view of Kageyama teaches the imaging apparatus according to claim 1, as above.
Kageyama further teaches that the particulate filler has an average particle size in a range of 0.001 to 1 μm (Paragraphs 0079-0080).
Kageyama teaches this range on particle sizes “to avoid damage on an OLED (organic light emitting diode) device” and “to allow expression of resistance to moisture permeability” (Paragraph 0079) and to improve the resistance to moisture permeability of the cured product and to prevent the cissing during film processing ([0077], lines 3-6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan with the fillers having the particle size taught by Kageyama “to avoid damage on an OLED (organic light emitting diode) device” and “to allow expression of resistance to moisture permeability” (Paragraph 0079) and to improve the resistance to moisture permeability of the cured product and to prevent the cissing during film processing, as in Kageyama (Paragraphs 0077 and 0079), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 12, Luan in view of Kageyama teaches the imaging apparatus according to claim 1, as above.
Kageyama further teaches that the particulate filler has an average particle size in a range of 0.01 to 0.1 μm (Paragraphs 0079-0080).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan with the fillers having the particle size taught by Kageyama “to avoid damage on an OLED (organic light emitting diode) device” and “to allow expression of resistance to moisture permeability” (Paragraph 0079) and to improve the resistance to moisture permeability of the cured product and to prevent the cissing during film processing, as in Kageyama (Paragraphs 0077 and 0079), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 13, Luan in view of Kageyama teaches the imaging apparatus according to claim 1, as above.
Luan further teaches that the second sealing resin is a thermosetting resin (Paragraph 0035 – Here the epoxy of Luan is a known thermosetting resin by definition).
Additionally, Kageyama further teaches that the sealing resin is a thermosetting resin (Paragraph 0118).
Regarding claim 14, Luan in view of Kageyama teaches the imaging apparatus according to claim 1, as above.
Luan further teaches that the second sealing resin is a UV-curable resin (Paragraph 0035 – Here the epoxy of Luan is a known UV-curable resin by definition).

Regarding claim 19, Luan teaches an electronic device, comprising:
an imaging apparatus including:
a substrate (206) having an imaging device (224), wherein the imaging device is in contact with the substrate (See e.g. Fig. 2; Paragraphs 0034-0036);
a frame fixed (204) on the substrate (206), wherein a first surface of the frame (bottom surface of 204) faces the substrate (See e.g. Fig. 2; Paragraphs 0034-0036);
a first sealing resin (222) (See e.g. Fig. 2; Paragraph 0035);
a second sealing resin (218) (See e.g. Fig. 2; Paragraph 0035);
a unit (202) including a lens (212) (See e.g. Fig. 2; Paragraph 0034),
wherein a specific surface of the unit (bottom surface of 210) is joined to a second surface of the frame (top surface of 204) by the first sealing resin (222) (See e.g. Fig. 2; Paragraphs 0034-0035),
 the second surface of the frame is opposite to the first surface (See e.g. Fig. 2; Paragraphs 0034-0036),
the second surface of the frame faces away from the substrate (See e.g. Fig. 2; Paragraphs 0034-0036), and
the unit (202) is different from the imaging device (224) (See e.g. Fig. 2; Paragraphs 0034-0036); and
a seal glass (216) (See e.g. Fig. 2; Paragraphs 0034-0035), wherein
the seal glass (216) is bonded to the second surface of the frame (top surface of 204) by the second sealing resin (218) to provide a structure that encapsulates the imaging device (See e.g. Fig. 2; Paragraphs 0034-0035),
the seal glass faces the specific surface of the unit (See e.g. Fig. 2; Paragraphs 0034-0035), and

a signal processing unit configured to process a signal output from the imaging apparatus (Paragraphs 0011, 0022-0024, and 0036).
Luan fails to explicitly disclose that a composition of the sealing resin includes a combination of a flat filler and a particulate filler, the flat filler comprises mica, and the particulate filler comprises at least one of barium titanate (BaTiO3), zirconia (ZrO2), zinc oxide (ZnO), ITO, yttrium oxide (Y2O3), cerium oxide (CeO2), tin oxide (SnO2), or copper oxide (CuO).
However, Kageyama teaches a sealing resin (“resin composition …used as a sealing material”, [0100], lines 1-3), wherein a composition of the sealing resin (composition of the “resin composition …used as a sealing material”) includes a combination (“more kinds of inorganic fillers may be used in combination”, [0077], line 15) of a flat filler (“inorganic filler … such as mica powder”, [0077], line 7) and a particulate filler (“inorganic filler … such as barium titanate”, [0077], line 9), wherein the flat filler  comprises mica (“inorganic filler … such as mica powder”, [0077], line 7), and  the particulate filler comprises at least one of barium titanate (BaTiO3), zirconia (ZrO2), zinc oxide (ZnO), ITO, yttrium oxide (Y2O3), cerium oxide (CeO2), tin oxide (SnO2), or copper oxide (CuO) (“inorganic filler … such as barium titanate”, [0077], line 9) to improve the resistance to moisture permeability of the cured product and to prevent the cissing during film processing ([0077], lines 3-6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan such that a composition of the sealing resin includes a combination of a flat filler and a particulate filler, wherein the flat filler comprises mica, and  the particulate filler comprises at least one of barium titanate (BaTiO3), zirconia (ZrO2), zinc oxide (ZnO), ITO, yttrium oxide (Y2O3), cerium oxide (CeO2), tin oxide (SnO2), or copper oxide (CuO) as taught by Kageyama; since it would advantageously improve the resistance to moisture in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). See MPEP § 2144.07.
Claim(s) 1-4, 8-9, 11-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luan (U.S. PG-Pub No. 2012/0105713) in view of Yokota et al. (PCT Pub No. WO 2014/087842; hereinafter – “Yokota”). All citations to Yokota are directed toward the English machine translation of Yokota, provided as a reference.
Regarding claim 1, Luan teaches an imaging apparatus, comprising:
a substrate (206) having an imaging device (224), wherein the imaging device is in contact with the substrate (See e.g. Fig. 2; Paragraphs 0034-0036);
a frame fixed (204) on the substrate (206), wherein a first surface of the frame (bottom surface of 204) faces the substrate (See e.g. Fig. 2; Paragraphs 0034-0036);
a first sealing resin (222) (See e.g. Fig. 2; Paragraph 0035);
a second sealing resin (218) (See e.g. Fig. 2; Paragraph 0035);
a unit (202) including a lens (212) (See e.g. Fig. 2; Paragraph 0034),
wherein a specific surface of the unit (bottom surface of 210) is joined to a second surface of the frame (top surface of 204) by the first sealing resin (222) (See e.g. Fig. 2; Paragraphs 0034-0035),
 the second surface of the frame is opposite to the first surface (See e.g. Fig. 2; Paragraphs 0034-0036),
the second surface of the frame faces away from the substrate (See e.g. Fig. 2; Paragraphs 0034-0036), and

a seal glass (216) (See e.g. Fig. 2; Paragraphs 0034-0035), wherein
the seal glass (216) is bonded to the second surface of the frame (top surface of 204) by the second sealing resin (218) to provide a structure that encapsulates the imaging device (See e.g. Fig. 2; Paragraphs 0034-0035),
the seal glass faces the specific surface of the unit (See e.g. Fig. 2; Paragraphs 0034-0035), and
the unit is placed outside a region enclosed by the substrate, the frame, and the seal glass (See e.g. Fig. 2; Paragraphs 0034-0035).
Luan fails to explicitly disclose that a composition of the sealing resin includes a combination of a flat filler and a particulate filler, the flat filler comprises mica, and the particulate filler comprises at least one of barium titanate (BaTiO3), zirconia (ZrO2), zinc oxide (ZnO), ITO, yttrium oxide (Y2O3), cerium oxide (CeO2), tin oxide (SnO2), or copper oxide (CuO).
However, Yokota teaches a sealing resin wherein a composition of the sealing resin includes a combination of a flat filler (B2) and a particulate filler (D2), the flat filler (B2) comprises mica (P. 2, L. 52-74; P. 5-6, L. 200-208), and the particulate filler (D2) comprises at least one of barium titanate (BaTiO3), zirconia (ZrO2), zinc oxide (ZnO), ITO, yttrium oxide (Y2O3), cerium oxide (CeO2), tin oxide (SnO2), or copper oxide (CuO) (P. 2, L. 52-74; P. 8-9, L. 318-329).
Yokota teaches a combination of mica with zinc oxide, ITO, and tin oxide as suitable materials such that “a camera module component whose surface is less likely to be brushed and less likely to be charged can be obtained” (P. 3, L. 82-84) and such that “even if the parts for the camera module are ultrasonically cleaned under stronger conditions, there is no or almost no fallen matter that causes dust or the like” so “the dust generated by raising the surface of the camera module parts hardly affects the quality of the finished product” (P. 10, L. 383-391).
In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 2, Luan in view of Yokota teaches the imaging apparatus according to claim 1, as above.
Yokota further teaches that a cured material from a curing operation of the second sealing resin has a regular reflectance of 3% or less (P. 2, L. 52-74; P. 5-6, L. 200-208; P. 8-9, L. 318-329).
Specifically, Yokota teaches a second sealing resin made of the same materials of the claimed invention and “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan such that the sealing resin include the materials of Yokota such that “a camera module component whose surface is less likely to be brushed In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 3, Luan in view of Yokota teaches the imaging apparatus according to claim 1, as above.
Yokota further teaches that a cured material from a curing operation of the second sealing resin has a diffuse reflectance of 30% or less (P. 2, L. 52-74; P. 5-6, L. 200-208; P. 8-9, L. 318-329).
Specifically, Yokota teaches a second sealing resin made of the same materials of the claimed invention and “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan such that the sealing resin include the materials of Yokota such that “a camera module component whose surface is less likely to be brushed and less likely to be charged can be obtained” and such that “even if the parts for the camera module are ultrasonically cleaned under stronger conditions, there is no or almost no fallen matter that causes dust or the like” so “the dust generated by raising the surface of the camera module parts hardly affects In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 4, Luan in view of Yokota teaches the imaging apparatus according to claim 1, as above.
Yokota further teaches that a cured material from a curing operation of the second sealing resin has a diffuse reflectance of 10% or less (P. 2, L. 52-74; P. 5-6, L. 200-208; P. 8-9, L. 318-329).
Specifically, Yokota teaches a second sealing resin made of the same materials of the claimed invention and “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan such that the sealing resin include the materials of Yokota such that “a camera module component whose surface is less likely to be brushed and less likely to be charged can be obtained” and such that “even if the parts for the camera module are ultrasonically cleaned under stronger conditions, there is no or almost no fallen matter that causes dust or the like” so “the dust generated by raising the surface of the camera module parts hardly affects the quality of the finished product,” as in Yokota (P. 3, L. 82-84; P. 10, L. 383-391), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 8, Luan in view of Yokota teaches the imaging apparatus according to claim 1, as above.
Yokota further teaches that the flat filler has an average particle size in a range from 0.1 to 100 μm (P. 5-6, L. 194-208).
Yokota teaches this range on particle sizes since “the effect of suppressing raising of the surface of the molded product tends to be high” (P. 5, L. 194-199) such that “a camera module component whose surface is less likely to be brushed and less likely to be charged can be obtained” (P. 3, L. 82-84) and such that “even if the parts for the camera module are ultrasonically cleaned under stronger conditions, there is no or almost no fallen matter that causes dust or the like” so “the dust generated by raising the surface of the camera module parts hardly affects the quality of the finished product” (P. 10, L. 383-391).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan with the fillers having the particle size taught by Yokota since “the effect of suppressing raising of the surface of the molded product tends to be high” such that “a camera module component whose surface is less likely to be brushed and less likely to be charged can be obtained” and such that “even if the parts for the camera module are ultrasonically cleaned under stronger conditions, there is no or almost no fallen matter that causes dust or the like” so “the dust generated by raising the surface of the camera module parts hardly affects the quality of the finished product,” as in Yokota (P. 3, L. 82-84; P. 5, L. 194-199; P. 10, L. 383-391), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are  In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 9, Luan in view of Yokota teaches the imaging apparatus according to claim 1, as above.
Yokota further teaches that the flat filler has an average particle size in a range of less than 50 μm which overlaps the claimed range of from 1 to 10 μm (P. 5-6, L. 194-208).
Yokota teaches this range on particle sizes since “the effect of suppressing raising of the surface of the molded product tends to be high” (P. 5, L. 194-199) such that “a camera module component whose surface is less likely to be brushed and less likely to be charged can be obtained” (P. 3, L. 82-84) and such that “even if the parts for the camera module are ultrasonically cleaned under stronger conditions, there is no or almost no fallen matter that causes dust or the like” so “the dust generated by raising the surface of the camera module parts hardly affects the quality of the finished product” (P. 10, L. 383-391).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan with the fillers having a particle size of 1 to 10 μm as suggested by Yokota since “the effect of suppressing raising of the surface of the molded product tends to be high” such that “a camera module component whose surface is less likely to be brushed and less likely to be charged can be obtained” and such that “even if the parts for the camera module are ultrasonically cleaned under stronger conditions, there is no or almost no fallen matter that causes dust or the like” so “the dust generated by raising the surface of the camera module parts hardly affects the quality of the finished product,” as in Yokota (P. 3, L. 82-84; P. 5, L. 194-199; P. 10, L. 383-391), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general  In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 11, Luan in view of Yokota teaches the imaging apparatus according to claim 1, as above.
Yokota further teaches that the particulate filler has an average particle size in a range of 0.02 to 50 μm which overlaps the claimed range of 0.001 to 1 μm (P. 8-9, L. 318-332).
Yokota teaches this range on particle sizes “in order to suppress a decrease in fluidity” and “in order to suppress deterioration of surface smoothness” (P. 8, L. 318-322) such that “a camera module component whose surface is less likely to be brushed and less likely to be charged can be obtained” (P. 3, L. 82-84) and such that “even if the parts for the camera module are ultrasonically cleaned under stronger conditions, there is no or almost no fallen matter that causes dust or the like” so “the dust generated by raising the surface of the camera module parts hardly affects the quality of the finished product” (P. 10, L. 383-391).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan with the fillers having the particle size taught by Yokota “in order to suppress a decrease in fluidity” and “in order to suppress deterioration of surface smoothness” such that “a camera module component whose surface is less likely to be brushed and less likely to be charged can be obtained” and such that “even if the parts for the camera module are ultrasonically cleaned under stronger conditions, there is no or almost no fallen matter that causes dust or the like” so “the dust generated by raising the surface of the camera module parts hardly affects the quality of the finished product,” as in Yokota (P. 3, L. 82-84; P. 8, L. 318-322; P. 10, L. 383-391), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general  In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 12, Luan in view of Yokota teaches the imaging apparatus according to claim 1, as above.
Yokota further teaches that the particulate filler has an average particle size in a range of 0.02 to 50 μm which overlaps the claimed range of 0.01 to 0.1 μm (P. 8-9, L. 318-332).
Yokota teaches this range on particle sizes “in order to suppress a decrease in fluidity” and “in order to suppress deterioration of surface smoothness” (P. 8, L. 318-322) such that “a camera module component whose surface is less likely to be brushed and less likely to be charged can be obtained” (P. 3, L. 82-84) and such that “even if the parts for the camera module are ultrasonically cleaned under stronger conditions, there is no or almost no fallen matter that causes dust or the like” so “the dust generated by raising the surface of the camera module parts hardly affects the quality of the finished product” (P. 10, L. 383-391).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan with the fillers having the particle size taught by Yokota “in order to suppress a decrease in fluidity” and “in order to suppress deterioration of surface smoothness” such that “a camera module component whose surface is less likely to be brushed and less likely to be charged can be obtained” and such that “even if the parts for the camera module are ultrasonically cleaned under stronger conditions, there is no or almost no fallen matter that causes dust or the like” so “the dust generated by raising the surface of the camera module parts hardly affects the quality of the finished product,” as in Yokota (P. 3, L. 82-84; P. 8, L. 318-322; P. 10, L. 383-391), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general  In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 13, Luan in view of Yokota teaches the imaging apparatus according to claim 1, as above.
Luan further teaches that the second sealing resin is a thermosetting resin (Paragraph 0035 – Here the epoxy of Luan is a known thermosetting resin by definition).
Additionally, Yokota further teaches that the sealing resin is a thermosetting resin (P. 2, L. 52-74).
Regarding claim 14, Luan in view of Yokota teaches the imaging apparatus according to claim 1, as above.
Luan further teaches that the second sealing resin is a UV-curable resin (Paragraph 0035 – Here the epoxy of Luan is a known UV-curable resin by definition).
Additionally, Yokota further teaches that the sealing resin is a UV-curable resin (P. 2, L. 52-74).
Regarding claim 15, Luan in view of Yokota teaches the imaging apparatus according to claim 1, as above.
Luan fails to explicitly disclose that the second sealing resin contains a coloring agent.
However, Yokota further teaches that the second sealing resin contains a coloring agent (P. 8-9, L. 323-344; P. 12, L. 458-470).
Yokota teaches this coloring agent as a suitable material such that “a camera module component whose surface is less likely to be brushed and less likely to be charged can be obtained” (P. 3, L. 82-84) and such that “even if the parts for the camera module are ultrasonically cleaned under stronger conditions, there is no or almost no fallen matter that causes dust or the like” so “the dust generated by raising the surface of the camera module parts hardly affects the quality of the finished product” (P. 10, L. 383-391).
In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 16, Luan in view of Yokota teaches the imaging apparatus according to claim 1, as above.
Luan fails to explicitly disclose that the second sealing resin contains a coloring agent that absorbs visible light.
However, Yokota further teaches that the second sealing resin contains a coloring agent that absorbs visible light (P. 8-9, L. 323-344; P. 12, L. 458-470).
Yokota teaches this coloring agent as a suitable material such that “a camera module component whose surface is less likely to be brushed and less likely to be charged can be obtained” (P. 3, L. 82-84) and such that “even if the parts for the camera module are ultrasonically cleaned under stronger conditions, there is no or almost no fallen matter that causes dust or the like” so “the dust generated by raising the surface of the camera module parts hardly affects the quality of the finished product” (P. 10, L. 383-391).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan such that the sealing resin In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 17, Luan in view of Yokota teaches the imaging apparatus according to claim 16, as above.
Luan fails to explicitly disclose that the second sealing resin contains carbon black as the coloring agent.
However, Yokota further teaches that the second sealing resin contains carbon black as the coloring agent (P. 8-9, L. 323-344; P. 12, L. 458-470).
Yokota teaches this coloring agent as a suitable material such that “a camera module component whose surface is less likely to be brushed and less likely to be charged can be obtained” (P. 3, L. 82-84) and such that “even if the parts for the camera module are ultrasonically cleaned under stronger conditions, there is no or almost no fallen matter that causes dust or the like” so “the dust generated by raising the surface of the camera module parts hardly affects the quality of the finished product” (P. 10, L. 383-391).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan such that the sealing resin includes a coloring agent, as suggested by Yokota such that “a camera module component whose surface is less likely to be brushed and less likely to be charged can be obtained” and such that “even if In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 19, Luan teaches an electronic device, comprising:
an imaging apparatus including:
a substrate (206) having an imaging device (224), wherein the imaging device is in contact with the substrate (See e.g. Fig. 2; Paragraphs 0034-0036);
a frame fixed (204) on the substrate (206), wherein a first surface of the frame (bottom surface of 204) faces the substrate (See e.g. Fig. 2; Paragraphs 0034-0036);
a first sealing resin (222) (See e.g. Fig. 2; Paragraph 0035);
a second sealing resin (218) (See e.g. Fig. 2; Paragraph 0035);
a unit (202) including a lens (212) (See e.g. Fig. 2; Paragraph 0034),
wherein a specific surface of the unit (bottom surface of 210) is joined to a second surface of the frame (top surface of 204) by the first sealing resin (222) (See e.g. Fig. 2; Paragraphs 0034-0035),
 the second surface of the frame is opposite to the first surface (See e.g. Fig. 2; Paragraphs 0034-0036),
the second surface of the frame faces away from the substrate (See e.g. Fig. 2; Paragraphs 0034-0036), and
the unit (202) is different from the imaging device (224) (See e.g. Fig. 2; Paragraphs 0034-0036); and
a seal glass (216) (See e.g. Fig. 2; Paragraphs 0034-0035), wherein

the seal glass faces the specific surface of the unit (See e.g. Fig. 2; Paragraphs 0034-0035), and
the unit is placed outside a region enclosed by the substrate, the frame, and the seal glass (See e.g. Fig. 2; Paragraphs 0034-0035); and
a signal processing unit configured to process a signal output from the imaging apparatus (Paragraphs 0011, 0022-0024, and 0036).
Luan fails to explicitly disclose that a composition of the sealing resin includes a combination of a flat filler and a particulate filler, the flat filler comprises mica, and the particulate filler comprises at least one of barium titanate (BaTiO3), zirconia (ZrO2), zinc oxide (ZnO), ITO, yttrium oxide (Y2O3), cerium oxide (CeO2), tin oxide (SnO2), or copper oxide (CuO).
However, Yokota teaches a sealing resin wherein a composition of the sealing resin includes a combination of a flat filler (B2) and a particulate filler (D2), the flat filler (B2) comprises mica (P. 2, L. 52-74; P. 5-6, L. 200-208), and the particulate filler (D2) comprises at least one of barium titanate (BaTiO3), zirconia (ZrO2), zinc oxide (ZnO), ITO, yttrium oxide (Y2O3), cerium oxide (CeO2), tin oxide (SnO2), or copper oxide (CuO) (P. 2, L. 52-74; P. 8-9, L. 318-329).
Yokota teaches a combination of mica with zinc oxide, ITO, and tin oxide as suitable materials such that “a camera module component whose surface is less likely to be brushed and less likely to be charged can be obtained” (P. 3, L. 82-84) and such that “even if the parts for the camera module are ultrasonically cleaned under stronger conditions, there is no or almost no fallen matter that causes dust or the like” so “the dust generated by raising the surface of the camera module parts hardly affects the quality of the finished product” (P. 10, L. 383-391).
In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luan in view of Kageyama or Luan in view of Yokota as applied to claim 1 above, and further in view of Kaminsky et al. (U.S. Patent No. 6,844,047; hereinafter – “Kaminsky”).
Regarding claim 3, Luan in view of Kageyama and Luan in view of Yokota teach the imaging apparatus according to claim 1, as above.
Kageyama further teaches that a cured material from a curing operation of the second sealing resin has a diffuse reflectance of 30% or less (Paragraph 0077). Additionally, Yokota further teaches that a cured material from a curing operation of the second sealing resin has a diffuse reflectance of 30% or less (P. 2, L. 52-74; P. 5-6, L. 200-208; P. 8-9, L. 318-329).
Specifically, Kageyama and Yokota teach a second sealing resin made of the same materials of the claimed invention and “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Nevertheless, Luan, Kageyama, and Yokota fail to explicitly disclose the required reflectance. As such, Examiner further submits reference Kaminsky.
Kaminsky teaches an optical element containing nanocomposite materials including a resin having fillers including mica (C. 13, L. 31-44) wherein a cured material from a curing operation of the resin has a diffuse reflectance of 30% or less (C. 22, L. 6-56; See e.g. Table 1 where the product has a diffuse reflectance of 4.3%).
Kaminsky teaches this reflectance to “provide not only improved light diffusion and transmission but also a diffusion film of reduced thickness, and that has reduced light scattering tendencies” (C. 22, L. 57-60) in order to “provide transmitted light scattering while maintaining high light transmission” (C. 5, L. 35-58).
Therefore, even if Luan, Kageyama, and Kaminsky did not teach the required diffuse reflectance, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan to have a diffuse reflectance of less than 30% as suggested by Kaminsky to “provide not only improved light diffusion and transmission but also a diffusion film of reduced thickness, and that has reduced light scattering tendencies” in order to “provide transmitted light scattering while maintaining high light transmission,” as in Kaminsky (C. 5, L. 35-58; C. 22, L. 57-60), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 4, Luan in view of Kageyama teaches the imaging apparatus according to claim 1, as above.
Kageyama further teaches that a cured material from a curing operation of the second sealing resin has a diffuse reflectance of 10% or less (Paragraph 0077). Additionally, Yokota further teaches that a cured material from a curing operation of the second sealing resin has a diffuse reflectance of 10% or less (P. 2, L. 52-74; P. 5-6, L. 200-208; P. 8-9, L. 318-329).
Specifically, Kageyama and Yokota teach a second sealing resin made of the same materials of the claimed invention and “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Nevertheless, Luan, Kageyama, and Yokota fail to explicitly disclose the required reflectance. As such, Examiner further submits reference Kaminsky.
Kaminsky teaches an optical element containing nanocomposite materials including a resin having fillers including mica (C. 13, L. 31-44) wherein a cured material from a curing operation of the resin has a diffuse reflectance of 10% or less (C. 22, L. 6-56; See e.g. Table 1 where the product has a diffuse reflectance of 4.3%).
Kaminsky teaches this reflectance to “provide not only improved light diffusion and transmission but also a diffusion film of reduced thickness, and that has reduced light scattering tendencies” (C. 22, L. 57-60) in order to “provide transmitted light scattering while maintaining high light transmission” (C. 5, L. 35-58).
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 5, Luan in view of Kageyama and Luan in view of Yokota teach the imaging apparatus according to claim 1, as above.
	Luan, Kageyama, and Yokota fail to explicitly disclose that a cured material from a curing operation of the second sealing resin has a surface roughness of 0.5 μm or more.
	However, Kaminsky teaches an optical element containing nanocomposite materials including a resin having fillers including mica (C. 13, L. 31-44) wherein a cured material from a curing operation of the second sealing resin has a surface roughness of 0.5 μm or more (Abstract; C. 5, L. 23-31; C. 9, L. 46-50).
Kaminsky teaches this surface roughness “to accomplish many significant optical functions such as light directing and light diffusion” (C. 9, L. 46-50) in order to “provide transmitted light scattering while maintaining high light transmission” (C. 5, L. 35-58).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan to have a surface roughness In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Claims 2, 5, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luan in view of Kageyama and Luan in view of Yokota as applied to claim 1 above, and further in view of Hamada et al. (PCT Pub No. WO 2015/005310; hereinafter – “Hamada”). All citations to Hamada are directed toward the English machine translation of Hamada provided as a reference.
Regarding claim 2, Luan in view of Kageyama and Luan in view of Yokota teach the imaging apparatus according to claim 1, as above.
Kageyama further teaches that a cured material from a curing operation of the second sealing resin has a regular reflectance of 3% or less (Paragraph 0077). Additionally, Yokota further teaches that a cured material from a curing operation of the second sealing resin has a regular reflectance of 3% or less (P. 2, L. 52-74; P. 5-6, L. 200-208; P. 8-9, L. 318-329).
Specifically, Kageyama and Yokota teach a second sealing resin made of the same materials of the claimed invention and “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Nevertheless, Luan, Kageyama, and Yokota fail to explicitly disclose the required reflectance. As such, Examiner further submits reference Hamada.
Hamada teaches a light-shielding composition comprising a sealing resin including mica and zinc oxide as fillers (P. 2, L. 38-60; P. 8, L. 303-321) wherein a cured material from a curing operation of the sealing has a regular reflectance of 3% or less (P. 2, L. 51-60; P. 26, L. 1074-1085; P. 33, L. 1340-1346).
Hamada teaches this reflectance “to provide a light-shielding composition capable of easily forming a light-shielding film exhibiting low reflectivity” (P. 1, L. 30-33; P. 2, L. 61-65).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan to have the regular reflectance of less than 3% taught by Hamada “to provide a light-shielding composition capable of easily forming a light-shielding film exhibiting low reflectivity,” as in Hamada (P. 1, L. 30-33; P. 2, L. 61-65) since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 5, Luan in view of Kageyama and Luan in view of Yokota teach the imaging apparatus according to claim 1, as above.
	Luan, Kageyama, and Yokota fail to explicitly disclose that a cured material from a curing operation of the second sealing resin has a surface roughness of 0.5 μm or more.
	However, Hamada teaches a light-shielding composition comprising a sealing resin including mica and zinc oxide as fillers (P. 2, L. 38-60; P. 8, L. 303-321) wherein a cured material from a curing 
Hamada teaches this surface roughness “to provide a light-shielding composition capable of easily forming a light-shielding film exhibiting low reflectivity” (P. 1, L. 30-33; P. 2, L. 61-65).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan to have a surface roughness of 0.5 μm or more as suggested by Hamada “to provide a light-shielding composition capable of easily forming a light-shielding film exhibiting low reflectivity,” as in Hamada (P. 1, L. 30-33; P. 2, L. 61-65) since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 13, Luan in view of Kageyama and Luan in view of Yokota teach the imaging apparatus according to claim 1, as above.
Luan further teaches that the second sealing resin is a thermosetting resin (Paragraph 0035 – Here the epoxy of Luan is a known thermosetting resin by definition).
Additionally, Kageyama further teaches that the sealing resin is a thermosetting resin (Paragraph 0118) and Yokota further teaches that the sealing resin is a thermosetting resin (P. 2, L. 52-74).
Nevertheless, Hamada teaches a light-shielding composition comprising a sealing resin including mica and zinc oxide as fillers (P. 2, L. 38-60; P. 8, L. 303-321) wherein the sealing resin is a thermosetting resin (P. 23-24, L. 949-968; P. 26-27, L. 1086-1096; P. 28, L. 1144-1148).

Therefore, it would have additionally been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan with the thermosetting resin of Hamada “to provide a light-shielding composition capable of easily forming a light-shielding film exhibiting low reflectivity,” as in Hamada (P. 1, L. 30-33; P. 2, L. 61-65), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 14, Luan in view of Kageyama and Luan in view of Yokota teach the imaging apparatus according to claim 1, as above.
Luan further teaches that the second sealing resin is a UV-curable resin (Paragraph 0035 – Here the epoxy of Luan is a known UV-curable resin by definition).
Additionally, Kageyama further teaches that the sealing resin is a UV-curable resin (Paragraphs 0094-0097) and Yokota further teaches that the sealing resin is a UV-curable resin (P. 2, L. 52-74).
Nevertheless, Hamada teaches a light-shielding composition comprising a sealing resin including mica and zinc oxide as fillers (P. 2, L. 38-60; P. 8, L. 303-321) wherein the sealing resin is a UV-curable resin (P. 23-24, L. 949-968; P. 26-27, L. 1086-1096; P. 27, L. 1121-1127; P. 28, L. 1144-1148).
Hamada teaches this UV-curable resin as a suitable material “to provide a light-shielding composition capable of easily forming a light-shielding film exhibiting low reflectivity” (P. 1, L. 30-33; P. 2, L. 61-65).
Therefore, it would have additionally been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan with the UV-In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 15, Luan in view of Kageyama and Luan in view of Yokota teach the imaging apparatus according to claim 1, as above.
Luan and Kageyama fail to explicitly disclose that the second sealing resin contains a coloring agent.
However, Yokota further teaches that the second sealing resin contains a coloring agent (P. 8-9, L. 323-344; P. 12, L. 458-470).
Yokota teaches this coloring agent as a suitable material such that “a camera module component whose surface is less likely to be brushed and less likely to be charged can be obtained” (P. 3, L. 82-84) and such that “even if the parts for the camera module are ultrasonically cleaned under stronger conditions, there is no or almost no fallen matter that causes dust or the like” so “the dust generated by raising the surface of the camera module parts hardly affects the quality of the finished product” (P. 10, L. 383-391).
Additionally, Hamada teaches a light-shielding composition comprising a sealing resin including mica and zinc oxide as fillers (P. 2, L. 38-60; P. 8, L. 303-321) wherein the sealing resin also contains a coloring agent (P. 2, L. 38-60; P. 5, L. 171-196; P. 7, L. 256-264).
Hamada teaches this coloring agent “to provide a light-shielding composition capable of easily forming a light-shielding film exhibiting low reflectivity” (P. 1, L. 30-33; P. 2, L. 61-65).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan such that the sealing resin In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 16, Luan in view of Kageyama and Luan in view of Yokota teach the imaging apparatus according to claim 1, as above.
Luan and Kageyama fail to explicitly disclose that the second sealing resin contains a coloring agent that absorbs visible light.
However, Yokota further teaches that the second sealing resin contains a coloring agent that absorbs visible light (P. 8-9, L. 323-344; P. 12, L. 458-470).
Yokota teaches this coloring agent as a suitable material such that “a camera module component whose surface is less likely to be brushed and less likely to be charged can be obtained” (P. 3, L. 82-84) and such that “even if the parts for the camera module are ultrasonically cleaned under stronger conditions, there is no or almost no fallen matter that causes dust or the like” so “the dust generated by raising the surface of the camera module parts hardly affects the quality of the finished product” (P. 10, L. 383-391).

Hamada teaches this coloring agent “to provide a light-shielding composition capable of easily forming a light-shielding film exhibiting low reflectivity” (P. 1, L. 30-33; P. 2, L. 61-65).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan such that the sealing resin includes a coloring agent, as suggested by Yokota and Hamada such that “a camera module component whose surface is less likely to be brushed and less likely to be charged can be obtained” and such that “even if the parts for the camera module are ultrasonically cleaned under stronger conditions, there is no or almost no fallen matter that causes dust or the like” so “the dust generated by raising the surface of the camera module parts hardly affects the quality of the finished product,” as in Yokota (P. 3, L. 82-84; P. 10, L. 383-391), “to provide a light-shielding composition capable of easily forming a light-shielding film exhibiting low reflectivity,” as in Hamada (P. 1, L. 30-33; P. 2, L. 61-65), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 17, Luan in view of Kageyama and Hamada and Luan in view of Yokota and Hamada teach the imaging apparatus according to claim 16, as above.
Luan and Kageyama fail to explicitly disclose that the second sealing resin contains carbon black as the coloring agent.
However, Yokota further teaches that the second sealing resin contains carbon black as the coloring agent (P. 8-9, L. 323-344; P. 12, L. 458-470).

Additionally, Hamada teaches a light-shielding composition comprising a sealing resin including mica and zinc oxide as fillers (P. 2, L. 38-60; P. 8, L. 303-321) wherein the sealing resin also contains carbon black as the coloring agent (P. 2, L. 38-60; P. 5, L. 171-196; P. 7, L. 256-264).
Hamada teaches this coloring agent “to provide a light-shielding composition capable of easily forming a light-shielding film exhibiting low reflectivity” (P. 1, L. 30-33; P. 2, L. 61-65).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus of Luan such that the sealing resin includes a coloring agent, as suggested by Yokota and Hamada such that “a camera module component whose surface is less likely to be brushed and less likely to be charged can be obtained” and such that “even if the parts for the camera module are ultrasonically cleaned under stronger conditions, there is no or almost no fallen matter that causes dust or the like” so “the dust generated by raising the surface of the camera module parts hardly affects the quality of the finished product,” as in Yokota (P. 3, L. 82-84; P. 10, L. 383-391), “to provide a light-shielding composition capable of easily forming a light-shielding film exhibiting low reflectivity,” as in Hamada (P. 1, L. 30-33; P. 2, L. 61-65), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).

Response to Arguments
Applicant’s arguments, see pages 7-12, filed 05/26/2021, with respect to the rejection(s) of claim(s) 1 and 19 under 35 U.S.C. 103 have been fully considered but are moot upon further consideration and a new ground(s) of rejection made in view of Luan, as detailed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wu (U.S. PG-Pub No. 2008/0252771) teaches a camera module having a similar construction with sealing resins.
Tanaka et al. (U.S. Patent No. 7,242,433) teaches a small-sized image pickup device with a similar structure provided with sealing resins.
Lee et al. (U.S. Patent No. 7,227,236) teaches an image sensor package with a similar construction having sealing resins at the required locations.
Siga et al. (U.S. Patent No. 4,778,253) teaches a device for retaining an optical part having a curable sealing resin with a similar filler.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896